Exhibit 10.33(e)

      


AMENDMENT NUMBER SIX
TO THE
WAREHOUSE LOAN AND SECURITY AGREEMENT
DATED AS OF FEBRUARY 10, 2000
AS AMENDED AND RESTATED TO AND INCLUDING MARCH 21, 2002
AMONG
AAMES CAPITAL CORPORATION
AAMES FUNDING CORPORATION
AND
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

     This AMENDMENT NUMBER SIX is made this 14th day of May, 2003, among AAMES
CAPITAL CORPORATION and AAMES FUNDING CORPORATION, each having an address at 350
South Grand Avenue, Los Angeles, California 90071 (each, a “Borrower” and
collectively, “the Borrowers”) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
having an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the
“Lender”), to the Warehouse Loan and Security Agreement, dated as of February
10, 2000 as amended and restated to and including March 21, 2002, by and between
the Borrowers and the Lender, as amended (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.


RECITALS

     WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to extend the Termination Date thereunder to September 30, 2003 and
the Borrower sand the Lender have agreed to make such additional modifications
to the Loan Agreement as more expressly set forth below;

     WHEREAS, as of the date of this Amendment, the Borrowers represent to the
Lender that they are in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement and are not in default under the Agreement;

     WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as
set forth herein.

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

     SECTION 1. Effective as of May 14, 2003, Section 1 of the Agreement is
hereby amended by deleting clause 13 to the definition of Collateral Value and
replacing it with the following:

 

(13) if such Mortgage Loan is a Wet Loan and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Wet
Loans exceeds $50,000,000; provided that, such amount shall be reduced by 50% in
the event that the Guarantor has cash, Cash Equivalents and unused borrowing
capacity on unencumbered assets that could be drawn against (taking into account
required haircuts) under committed warehouse and repurchase facilities in an
amount less than either (a) $20,000,000, or (b) $15,000,000 in the event that,
Aames Capital has unused committed sale capacity on unencumbered assets that
could be sold under the Capital Z Residual Sale Agreement in an amount equal to
not less than $10,000,000;


 


--------------------------------------------------------------------------------

     SECTION 2. Effective as of May 14, 2003, Section 1 of the Agreement is
hereby amended by deleting the definition of Termination Date and replacing it
with the following:

 

“Termination Date” shall mean September 30, 2003, or such earlier date on which
this Warehouse Agreement shall terminate in accordance with the provisions
hereof or by operation of law.


     SECTION 3. Effective as of May 14, 2003, Schedule 1 to the Agreement is
hereby amended by deleting representation (g) and replacing it with the
following:

 

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, all
applicable predatory and abusive lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations, and the Borrower shall maintain or shall cause its agent to
maintain in its possession, available for the inspection of the Lender, and
shall deliver to the Lender, upon two Business Days’ request, evidence of
compliance with all such requirements.


     SECTION 4. Effective as of May 14, 2003, Schedule 1 to the Agreement is
hereby amended by deleting representation (ay) and replacing it with the
following:

 

(ay) No Mortgage Loan is (a) subject to the provisions of the Homeownership and
Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage
loan, “covered” mortgage loan or “predatory” mortgage loan or any other
comparable term, no matter how defined under any federal, state or local law, or
(c) subject to any comparable federal, state or local statutes or regulations,
including, without limitation, the provisions of the Georgia Fair Lending Act,
the City of Oakland, California Anti-Predatory Lending Ordinance No. 12361 or
any other statute or regulation providing assignee liability to holders of such
mortgage loans.


     SECTION 5. Effective as of May 14, 2003, Schedule 1 to the Agreement is
hereby amended by deleting representation (aac) and replacing it with the
following:

 

(aac) No Mortgage Loan is a “High Cost Home Loan” within the meaning of the
Georgia Fair Lending Act (the “Georgia Act”). No Mortgage Loan which is secured
by a mortgaged property located in the State of Georgia was originated prior to
March 7, 2003.


      SECTION 6. Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Agreement.

     SECTION 7. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

     SECTION 8. Representations. The Borrowers hereby represent to the Lender
that as of the date hereof, the Borrowers are in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

     SECTION 9. Governing Law. This Amendment Number Six shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

     SECTION 10. Counterparts. This Amendment Number Six may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Six to be executed and delivered by their duly authorized officers as of
the day and year first above written.

AAMES CAPITAL CORPORATION        (Borrower)                                 By
  _____________________________              Name: Jon D. Van Deuren  
       Title: Senior Vice President, Finance           AAMES FUNDING CORPORATION
  (Borrower)             By   _____________________________              Name:
Jon D. Van Deuren          Title: Senior Vice President, Finance          
GREENWICH CAPITAL FINANCIAL
PRODUCTS. INC.   (Lender)                                 By
  __________________________               Name:             Title:    